DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non final Office Action in response to Applicant’s RCE submission filed on 6/30/2021. Currently claims 1-20 are pending and claims 1, 8, and 15 are independent.  Claims 1-3, 7, 8, 10, and 15-17 have been amended from the previous claim set dated 11/17/2020.  No claims have been cancelled or added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahn et al. (USPGPUB 2017/0364845) in view of Bailey et al. (US Patent 8,554,596) further in view of Black et al. (US Patent 10,380,772)
Regarding claims 1, 8, and 15, Dahn discloses a method for automatically creating and displaying an action plan generated from an action plan template (Dahn ¶ABS - systems and methods for workflow and practice management…Templates are developed to provide organizational and task execution assistance while at the same time providing detailed information for performance analytics tools), the method comprising: during a template creation process at an application platform of a server system: creating, based on first inputs to a first user interface (Dahn ¶78 - These information technology systems provide interfaces that allow users to access and operate various system components), an action plan template (Dahn ¶43 - a template or matter plan 608 may be created anew or recalled from computer memory to guide the execution of the patent litigation. Such a template may include, for example, tasks that should be completed as a part of the project (and templates for those tasks), document templates or examples of previous documents that will need to be completed in furtherance of the project, billing details and guidance based on past experiences with similar projects, etc), wherein creating comprises: adding a task to the action plan template based on second inputs to a second user interface (Dahn ¶48 - In another example, the inventive system may prompt a planner to add a task); and repeating the adding step until all tasks to be included as part of the action plan template have been created as a plurality of tasks (Dahn ¶47 - Regardless of how they are created or obtained, task templates may be aggregated for a project or matter into a plan or template for that project or matter); publishing the action plan template for use by action plan owners who have been authorized to use the action plan template to automatically create action plans based on the action plan template (Dahn ¶45 - FIG. 2 shows a block diagram illustrating an application and services overview. In one example, templates may be configured using a template authoring tool 202…A publishing service may publish templates that are created to an online platform); and during an action plan creation process: automatically generating, via an action plan creation module at the application platform, a new action plan based on a particular target record to be associated with the new action plan, the published action plan template, and other action plan details (Dahn ¶43 - a template or matter plan 608 may be created anew or recalled from computer memory to guide the execution of the patent litigation. Such a template may include, for example, tasks that should be completed as a part of the project (and templates for those tasks), document templates or examples of previous documents that will need to be completed in furtherance of the project, billing details and guidance based on past experiences with similar projects, etc. In the example of a patent litigation, for instance, a template 608 for such a project may include templates for the tasks 612 involved in the different phases 610 of the project), wherein the new action plan is automatically and dynamically populated with information (Dahn ¶47 - task templates may be aggregated for a project or matter into a plan or template for that project or matter. In the examples described above of various specific and universal project frameworks, tasks may be included in those frameworks as a “menu” of sorts from which the planner for the project may select the tasks applicable to the particular project or matter at hand. In another example, such a plan population activity may be guided interactively {i.e. automatically and dynamically} by providing tips or suggestions for how best to populate the plan for a project. Such suggestions may be made at the outset of a project and/or during execution of a project); and displaying the new action plan for the particular target record via an action plan user interface (Dahn ¶96 - A user interface component 517 is a stored program component that is executed by a CPU. The user interface may be a conventional graphic user interface as provided by, with, and/or atop operating systems and/or operating environments such as already discussed. The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities)
Dahn lacks a task compliance checkbox that can be checked to indicate that the task cannot be deleted and is required for compliance purposes to comply with regulations or policies; and an indication for each task of whether that task is 2required for compliance purposes; and a corresponding task owner who is assigned to each task.
Bailey, from the same field of endeavor, teaches a task compliance checkbox that can be checked to indicate that the task cannot be deleted and is required for compliance purposes to comply with regulations or policies (Bailey COL 8 ROW 9 - Each (sub)activity may be set with a status that describes the urgency, priority, severity, and completeness. While some of these status indicators can be set manually, it may also be possible to automatically update an activity status. One way to do this is to automatically escalate an activity based on a scheduled event. For example, a scheduled backup activity can increase the priority of a system configuration activity that is required to precede the backup work {i.e. is required}); and an indication for each task of whether that task is 2required for compliance purposes (Bailey COL 8 ROW 9 - Each (sub)activity may be set with a status that describes the urgency, priority, severity, and completeness. While some of these status indicators can be set manually, it may also be possible to automatically update an activity status. One way to do this is to automatically escalate an activity based on a scheduled event. For example, a scheduled backup activity can increase the priority of a system configuration activity that is required to precede the backup work {i.e. is required}); and a corresponding task owner who is assigned to each task (Bailey COL 10 ROW 25 - Adding a person to an activity may be performed in other ways as well. In one embodiment, when an activity is instantiated from the template activity repository, people/roles associated with the activity may be automatically associated with the newly associated activity).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the service management techniques of Bailey because Bailey discloses “systems and method described improve efficiency and quality of service delivery (Bailey ¶ABS)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional service management techniques that Bailey discloses because they would improve the efficiency and quality of the matters or projects managed by the systems of Dahn.
Dahn further lacks a configurable date offset field used to enter a date offset from a task creation date, wherein the date offset indicates a number of days to complete the task, and wherein the date offset is used to automatically and dynamically calculate a deadline for the task; and a corresponding task deadline for each task that is automatically and dynamically calculated for each task based on a plan start date, the date offset that indicates the number of days to complete the task, and a selected indication of whether to skip non-working days when calculating the task deadline for each task so that the task deadline is calculated based only on working days as opposed to all possible days.
Black, from the same field of endeavor, teaches a configurable date offset field used to enter a date offset from a task creation date, wherein the date offset indicates a Percent Complete: a number, ranging from zero to 100 which represents how much progress has been made against completing an Event. For example, if an Event is scheduled to take four days to complete, and two days of work have been successfully completed with two days of work remaining, the Event is computed to be 50% complete); and a corresponding task deadline for each task that is automatically and dynamically calculated for each task based on a plan start date, the date offset that indicates the number of days to complete the task, and a selected indication of whether to skip non-working days when calculating the task deadline for each task so that the task deadline is calculated based only on working days as opposed to all possible days (Black Fig. 35, 36, 38 – Black COL 23 ROW 23 -  FIG. 38 shows how the Percent Complete Field Mapping Dropdown 3210 can be changed to only consider Working Time when drawing the Progress Bars 3301, 3302, 3303, 3304 and 3305 based on the “% Complete” Field 2710).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the project timeline techniques of Black because Black discloses “The described embodiment facilitates the creation of project timelines using a standard set of visual characteristics stored in Templates, saving project managers considerable time compared to the process of manually configuring a common visual standard (Black COL 24 ROW 60)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, 
Regarding claims 2, 9, and 16, Dahn in view of Bailey further in view of Black discloses summary information comprising: a created by field that indicates a name of a template owner, and a created date field that indicates a date the new action plan template was created (Dahn Fig. 2); a new task action button used to add a new task to the new action plan template (Dahn ¶55 - means for modifying template e.g., after publication and Dahn ¶ 47-48 - discussing adding tasks to the matter plan as shown on Fig. 10, 1.e., modify matter plan); a publish template action button used to publish the action plan template once it is complete and all tasks have been added to the action plan template (Dahn ¶45 - publishing template via the publishing service - Dahn ¶55 - matter plans or templates may be altered); and a list of tasks that are part of the action plan template, wherein each task listed in the list of tasks includes: a subject of the task, priority of the task, a number of days to complete the task, and a corresponding task owner who the task is assigned to, wherein at least some of the tasks are assigned to different ones of the corresponding task owners(Dahn ¶38 - matter plans map out many task and subtasks - Dahn ¶43 - a template or matter plan 608 may be created anew or recalled from computer memory to guide the execution of the patent litigation. Such a template may include, for example, tasks that should be completed as a part of the project (and templates for those tasks), document templates or examples of previous documents that will need to be completed in furtherance of the project
Bailey further teaches a status field is used to indicate whether the new action plan template is complete (Bailey COL 3 ROW 53 - mark current activity status, e.g., completed, in-progress etc. - COL 4 ROW 3 - view status of sub-activities, i.e., tasks).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the service management techniques of Bailey because Bailey discloses “systems and method described improve efficiency and quality of service delivery (Bailey ¶ABS)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional service management techniques that Bailey discloses because they would improve the efficiency and quality of the matters or projects managed by the systems of Dahn.
Regarding claims 3 and 10, Dahn in view of Bailey further in view of Black discloses a subject field used to specify the subject of the task (Dahn ¶57 - managing a task by modifying parameters of the tasks. Bailey additionally, discloses customizing a newly added task/subtask activity); a drop-down menu used to indicate priority of the task (Dahn ¶57 - modifying a priority level); a comments field used for entering comments about the task (Dahn ¶41 - tasks (and subtask) templates may include notes); 3task assignment options for assigning the task to a task owner, wherein the task assignment options comprise user interface elements to assign each task including one or more of: a search field for looking up a specific user to assign the task to (Dahn ¶53 - search fields utilized); and a radio button used to assign the task to an action plan 
Bailey further teaches a drop down list used to assign the task based on a role that a user plays in a client context within a customer engagement team (Bailey COL 10 ROW 5 - search drop-down by person, role, expertise, etc.) and a save button used to complete creation of the task and add it to the action plan template (Bailey COL 4 ROW 8 - capture and save template).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the service management techniques of Bailey because Bailey discloses “systems and method described improve efficiency and quality of service delivery (Bailey ¶ABS)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional service management techniques that Bailey discloses because they would improve the efficiency and quality of the matters or projects managed by the systems of Dahn.
Regarding claims 4, 11, and 17, Dahn in view of Bailey further in view of Black discloses a method for automatically creating and displaying an action plan generated from an action plan template (Dahn ¶ABS - systems and methods for workflow and practice management…Templates are developed to provide organizational and task execution assistance while at the same time providing detailed information for performance analytics tools
Bailey further teaches during the action plan creation process: selecting, based on a first input from an action plan owner into a target record field of a new action plan user interface, the particular target record to be associated with the new action plan (Bailey COL 7 ROW 34 – user may also select a node to make it the current activity); selecting from a plurality of published action plan templates, based on a second input from the action plan owner into a template selection field of the new action plan user interface, the published action plan template to be used to create the new action plan (Bailey COL 7 ROW 55 – upon selecting the node, e.g. this sub activities, selecting templates to be used with the sub task); specifying the other action plan details for the new action plan based on other inputs from the action plan owner into the new action plan user interface (Bailey COL 8 ROW 3 – additional elements of information filled).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the service management techniques of Bailey because Bailey discloses “systems and method described improve efficiency and quality of service delivery (Bailey ¶ABS)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional service management techniques that Bailey discloses because they would improve the efficiency and quality of the matters or projects managed by the systems of Dahn.
Regarding claims 5, 12, and 18, Dahn in view of Bailey further in view of Black discloses a method for automatically creating and displaying an action plan generated systems and methods for workflow and practice management…Templates are developed to provide organizational and task execution assistance while at the same time providing detailed information for performance analytics tools).
Bailey further teaches after specifying the other action plan details, selecting a preview button to automatically display a preview page to preview the new action plan with all pending plan details before creating the new action plan, wherein the pending plan details comprise: each task with a corresponding task deadline for that task and a corresponding task owner who is assigned to that task (Bailey COL 3 ROW 67 - view current activity); and selecting a save button to automatically generate the new action plan (Bailey COL 4 ROW 8 - save activities).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the service management techniques of Bailey because Bailey discloses “systems and method described improve efficiency and quality of service delivery (Bailey ¶ABS)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional service management techniques that Bailey discloses because they would improve the efficiency and quality of the matters or projects managed by the systems of Dahn.
Regarding claims 6, 13, and 19, Dahn in view of Bailey further in view of Black discloses a method for automatically creating and displaying an action plan generated systems and methods for workflow and practice management…Templates are developed to provide organizational and task execution assistance while at the same time providing detailed information for performance analytics tools).
Bailey further teaches a start date field that is used to select a start date for the new action plan (Bailey Fig. 11 - Bailey COL 11 ROW 3 - a Calendar view (accessible via a Calendar tab) may be used to view past actions associated with an activity and to view and schedule future scheduled events/to-dos and deadlines. A basic representation may be a tabular representation of actions along with start date and time and duration of the actions); a drop-down menu that is used to select a current status of the new action plan (Bailey COL 8 ROW 9  - Each (sub)activity may be set with a status that describes the urgency, priority, severity, and completeness. While some of these status indicators can be set manually, it may also be possible to automatically update an activity status).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the service management techniques of Bailey because Bailey discloses “systems and method described improve efficiency and quality of service delivery (Bailey ¶ABS)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional service management 
Black further teaches an action plan name field that is used to specify the name of the new action plan (Black Fig. 3 - Black COL 10 ROW 54 - A Configuration Form 300 is shown in FIG. 3, and specifies an initial Snapshot date 302 and a Template 212 for the Project View 104. The Template provides the initial settings and formatting for each Marker 110 {i.e. name}, for the Time Axis 108, and other elements of the Project View 104); and a checkbox can be selected to skip non-working days when calculating task deadlines for each task that is part of the new action plan so that task deadlines are calculated based only on working days as opposed to all possible days (Black Fig. 35, 36, 38 – Black COL 23 ROW 23 -  FIG. 38 shows how the Percent Complete Field Mapping Dropdown 3210 can be changed to only consider Working Time when drawing the Progress Bars 3301, 3302, 3303, 3304 and 3305 based on the “% Complete” Field 2710).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the project timeline techniques of Black because Black discloses “The described embodiment facilitates the creation of project timelines using a standard set of visual characteristics stored in Templates, saving project managers considerable time compared to the process of manually configuring a common visual standard (Black COL 24 ROW 60)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. 
Regarding claims 7, 14, and 20, Dahn in view of Bailey further in view of Black discloses a name of the new action plan, a number of tasks completed for the new action plan, an owner name of the new action plan, and a start date the new action plan (Dahn Fig. 2).
Bailey further teaches a status of the new action plan (Bailey COL 3 ROW 53 -  mark current activity status, e.g., completed, in-progress etc. - COL 4 ROW 3 - view status of sub-activities, i.e., tasks) and wherein the corresponding task owner who is assigned to each task is one of: the action plan owner, a specific user named in the action plan template, and a role specified in the action plan template that a user plays in the client context (Bailey COL 10 ROW 5 - search drop-down by person, role, expertise, etc.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the service management techniques of Bailey because Bailey discloses “systems and method described improve efficiency and quality of service delivery (Bailey ¶ABS)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional service management 
Black further teaches displaying a scrollable activity timeline that shows the tasks of the new action plan displayed in chronological order with an indication of completed status for each task (Black Fig. 5).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the workflow management methodology/system of Dahn by including the project timeline techniques of Black because Black discloses “The described embodiment facilitates the creation of project timelines using a standard set of visual characteristics stored in Templates, saving project managers considerable time compared to the process of manually configuring a common visual standard (Black COL 24 ROW 60)”.   Additionally, Dahn further details that “The inventive systems and methods provide tools for planning a matter or project, executing a matter or project and analyzing the success or failure of a matter or project. (Dahn ¶ABS)” so it would be obvious to consider including the additional project timeline techniques that Black discloses because they would improve the efficiency of the  project management systems of Dahn.


Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the 35 USC § 103 rejections on the original Office Action, Applicant amended the independent claims to further limit the claims with respect to counting 
Applicant also argues that the cited Dahn reference does not teach dynamically and automatically populating information.  Examiner does not find this persuasive, because under BRI, Examiner interprets ¶47 of Dahn as disclosing these limitations and is cited above.  Additionally, regarding the further arguments related to the prior art, Examiner also does not find them persuasive because, under BRI, the cited references above are interpreted to disclose the claimed limitations.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624